AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail

 

  
 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT a
for the ~__ ENTERED "SERVED ON
District of Nevada COUNSEL/PARTIES OF RECORD
United States of America ) APR 06 2020
v. ) Case No. 220-mj-250-EJY
TYSON GOLDWIRE Charging Distri DISTHIGE GP ifekas
Defendant ) Charging Distret’s ‘scans rt To etl BAPUTY

 

 

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

 

Place: Earle Cabell Federal Building and U.S. Courthouse Courtroom No.: TBD

 

1100 Commerce Street, 16" Floor
Dallas, TX 75242 Date and Time: 04/24/2020 at 9:30 a.m.

 

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

Date: April 6, 2020 COnca) You

 

 

{) ( J | yadee ’s signature

ELAYNA J. YOUCHAH, United States Magistrate Judge

 

Printed name and title
